   Case:17-11524-SDB Doc#:32 Filed:10/28/19 Entered:10/28/19 10:48:34                              Page:1 of 4

                                      UNITED STATES BANKRUPTCY COURT
                                       SOUTHERN DISTRICT OF GEORGIA
                                              AUGUSTA DIVISION

IN RE:                                                                 :   CASE NO: 17-11524-SDB
                                                                       :   CHAPTER: 13
                                                                       :
GEORGIA BING GRAHAM                                                    :
          Debtor                                                       :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -- -   ----------------------------------
WILMINGTON SAVINGS FUND SOCIETY, :
FSB, D/B/A CHRISTIANA TRUST AS                                         :
OWNER TRUSTEE OF THE RESIDENTIAL :
CREDIT OPPORTUNITIES TRUST V,                                          :
          Movant,                                                      :
                                                                       :   CONTESTED MATTER
vs.                                                                    :
                                                                       :
GEORGIA BING GRAHAM                                                    :
HUON LE, Trustee                                                       :
          Respondents.                                                 :

               MOTION FOR RELIEF FROM AUTOMATIC STAY (REAL PROPERTY)

        Wilmington Savings Fund Society, FSB, D/B/A Christiana Trust as Owner Trustee of the

Residential Credit Opportunities Trust V (“Movant”) hereby moves this Court, pursuant to 11 U.S.C. §

362, for relief from the automatic stay with respect to certain real property of the Debtor having an

address of 1703 Indian Hills Court, Augusta, GA 30906 (the “Property”), for all purposes allowed by

law, the Note (defined below), the Security Deed (defined below), and applicable law, including but

not limited to the right to foreclose. In further support of this Motion, Movant respectfully states:

          1.        The Debtor has executed and delivered or is otherwise obligated with respect to that

certain promissory note in the original principal amount of $101,712.96 (the “Note”). A copy of the

Note is attached hereto as Exhibit “A”. Movant is an entity entitled to enforce the Note.

          2.        Pursuant to that certain Security Deed (the “Security Deed”), all obligations

(collectively, the “Obligations”) of the Debtor under and with respect to the Note and the Security

Deed are secured by the Property. A copy of the Security Deed is attached hereto as Exhibit “B”.
  Case:17-11524-SDB Doc#:32 Filed:10/28/19 Entered:10/28/19 10:48:34                     Page:2 of 4

       3.     The legal description of the Property and recording information is set forth in the

Security Deed, a copy of which is attached hereto, and such description and information is

incorporated and made a part hereof by reference.

       4.     As of October 16, 2019, the outstanding amount of the Obligations less any partial

payments or suspense balance is $41,170.49. This does not include the attorneys’ fees and expenses

incurred in connection with preparing and pursuing this Motion, which fees and expenses are set forth

in more detail below.

       5.     In addition to the other amounts due to Movant reflected in this Motion, as of the date

hereof, in connection with seeking the relief requested in this Motion, Movant has also incurred

$1,031.00 in legal fees and costs. Movant reserves all rights to seek an award or allowance of such fees

and expenses in accordance with applicable loan documents and related agreements, the Bankruptcy

Code and otherwise applicable law.

       6.     As of October 16, 2019, there is an arrearage deficiency of $2,687.25 (not including

Bankruptcy Fees and Costs mentioned above). This figure is comprised of the following:

Description                      From         To            Quantity   Amount           Total

   Missed Payment Group 1        08/11/2019 10/11/2019          3         $1,056.13       $3,168.39

   Suspense Balance Credit                                      1         $-481.14         $-481.14

Total Arrearage Deficiency (not including Bankruptcy Fees and Costs):       $2,687.25


       7.     The estimated market value of the Property is $110,319.00. The basis for such valuation

is Debtor`s Schedules.

       8.     American Mortgage Investment Partners Management LLC services the loan on the

Property referenced in this Motion. In the event the automatic stay in this case is modified, this case

dismisses, and/or the debtor obtains a discharge and a foreclosure action is commenced on the

mortgaged property, the foreclosure will be conducted in the name of Wilmington Savings Fund
  Case:17-11524-SDB Doc#:32 Filed:10/28/19 Entered:10/28/19 10:48:34                         Page:3 of 4

Society, FSB, D/B/A Christiana Trust as Owner Trustee of the Residential Credit Opportunities Trust V,

NOTEHOLDER. Note holder, directly or through an agent, has possession of the promissory note. The

promissory note is either made payable to Note holder or has been duly endorsed.

       9.       Cause exists for relief from the automatic stay for the following reasons:

                a      Movant’s interest in the Property is not adequately protected.

                b.     Post-Petition payments have not been received by Movant.

                c.     Pursuant to 11 U.S.C. §362(d)(2)(B), the Property is not necessary for an

                       effective reorganization.

       WHEREFORE, Movant prays that this Court issue an Order terminating or modifying the stay

and granting the following:

       1.       Relief from the stay for all purposes allowed by law, the Note, the Security Deed, and

applicable law, including but not limited allowing Movant (and any successors or assigns) to proceed

under applicable non-bankruptcy law to enforce its remedies to foreclose upon and obtain possession of

the Property.

       2.       That the Order be binding and effective despite any conversion of this bankruptcy case

to a case under any other chapter of Title 11 of the United States Code.
  Case:17-11524-SDB Doc#:32 Filed:10/28/19 Entered:10/28/19 10:48:34                     Page:4 of 4

      3.      That the 14-day stay described by Bankruptcy Rule 4001(a)(3) be waived.

      4.      For such other relief as the Court deems proper.


RUBIN LUBLIN, LLC

/s/ Lisa F. Caplan                                               Date:October 28, 2019
Lisa F. Caplan
GA State Bar No. 001304
Rubin Lublin, LLC
3145 Avalon Ridge Place, Suite 100
Peachtree Corners, GA 30071
(877) 813-0992
lcaplan@rubinlublin.com
Attorney for Creditor
